Name: Commission Regulation (EC) No 2853/95 of 11 December 1995 amending Regulation (EEC) No 1068/93 on detailed rules for determining and applying the agricultural conversion rates
 Type: Regulation
 Subject Matter: agricultural policy;  economic structure
 Date Published: nan

 12. 12. 95 MEN ! Official Journal of the European Communities No L 299/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2853/95 of 11 December 1995 amending Regulation (EEC) No 1068/93 on detailed rules for determining and applying the agricultural conversion rates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EC) No 1 50/95 (2), and in particular Article 12 thereof. Regulations (EEC) No 1096/88 and (EEC) No 2328/91 from the EAGGF Guidance Section to the EAGGF Guarantee Section and amending Regulation (EEC) No 2328/91 as regards part-financing of the system to encou ­ rage the set-aside of arable land (% or, in other cases, must contribute to an agricultural or environmental invest ­ ment ; whereas amounts in the latter category are fixed by Council Regulation (EEC) No 2078/92 of 30 June 1992 on agricultural methods compatible with the require ­ ments of the protection of the environment and the maintenance of the countryside f), as amended by Commission Regulation (EC) No 2772/95 (8), or by Council Regulation (EEC) No 2079/92 of 30 June 1992 instituting a Community aid scheme for early retirement from farming (9), as amended by Commission Regulation (EC) No 2773/95 (10) or by Council Regulation (EEC) No 2080/92 of 30 June 1992 instituting a Community aid scheme for forestry measures in agriculture (n), as amended by the Act of Accession of Austria, Finland and Sweden ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant Manage ­ ment Committees, Whereas Article 3 of Council Regulation (EC) No 1527/95 of 29 June 1995 regulating compensation for reductions in the agricultural conversion rates of certain national currencies (3) establishes a special rule for the agricultural conversion rates applicable to the amounts referred to in Article 7 of Regulation (EEC) No 3813/92 ; whereas, in order to implement that rule, it is necessary to specify the amounts of a structural or environmental nature which are concerned by the measure where they do not meet the criteria laid down in the first two indents of the first paragraph of Article 7 ; whereas those details may be added by means of a new provision in Commis ­ sion Regulation (EEC) No 1068/93 (4), as last amended by Regulation (EC) No 1053/95 (^j HAS ADOPTED THIS REGULATION : Article 1Whereas the amounts of a structural or environmental nature which are thus concerned are eligible for financing by the EAGGF, Guidance Section, or by the Financial Instrument for Fisheries Guidance, those referred to in Council Regulation (EEC) No 1992/93 of 19 July 1993 transferring the financing of certain aids provided for in The following Article 18a is hereby added to Regulation (EEC) No 1068/93 : ( «) OJ No L 182, 24 . 7 . 1993, p. 12. 0 OJ No L 2.15 , 30 . 7. 1992, p. 85. (8) OJ No L 288 , 1 . 12. 1995, p. 35. (') OJ No L 387, 31 . 12. 1992, p. 1 . O OJ No L 22, 31 . 1 . 1995, p. 1 . O OJ No L 148 , 30 . 6. 1995, p. 1 . (*) OJ No L 108 , 1 . 5. 1993, p. 106. h) OJ No L 107, 12. 5. 1995, p. 4 . (9) OJ No L 2.15, 30 . 7. 1992, p. 91 . (10) OJ No L 288 , 1 . 12. 1995, p. 37. » OJ No L 215, 30 . 7. 1992, p. 92. No L 299/2 I EN Official Journal of the European Communities 12. 12. 95 Council Regulation (EEC) No 1992/93 f), or also those fixed by one of Council Regulations (EEC) No 2078/92 f), (EEC) No 2079/92 D or (EEC) No 2080/92 C). 'Article 18a For the purposes of applying Article 7 of Regulation (EEC) No 3813/92, amounts of a structural or envi ­ ronmental nature which are not :  lump-sum aid per hectare or per sheep or cattle livestock unit, or  a compensatory premium per ewe or goat, shall be those eligible for financing by the EAGGF Guidance Section , or by the FIFG, those referred to in 0 OJ No L 182, 24. 7 . 1993, p. 12. O OJ No L 215, 30 . 7. 1992, p. 85. O OJ No L 215, 30 . 7 . 1992, p. 91 . (**") OJ No L 215, 30 . 7 . 1992, p. 96.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1995. For the Commission Franz FISCHLER Member of the Commission